IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:   SESSIONS OF THE SUPREME          : No. 439 Judicial Administration Docket
         COURT OF PENNSYLVANIA            :
         FOR THE YEAR 2016                :
                                       ORDER
PER CURIAM:

       AND NOW, this 19th day of December, 2014, it is ordered that the
argument/administrative sessions of the Supreme Court of Pennsylvania shall be
held in the year 2016 as follows:

            Philadelphia                     February 4th
            (Administrative Session)

            Philadelphia                     March 7th through March 11th


            Harrisburg                       March 31st
            (Administrative Session)

            Pittsburgh                       April 4th through April 8th

            Harrisburg                       May 9th through May 13th

            Pittsburgh                       June 2nd
            (Administrative Session)

            Philadelphia                     September 12th through September 16th

            Pittsburgh                       October 11th through October 14th

            Harrisburg                       December 5th through December 9th


     Additional argument/administrative sessions may be scheduled as the Court
deems necessary.